DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  group I invention (claims 1-8)  in the reply filed on 11/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Firstly,  claim 1-8 recites “linear porous titanium dioxide material”, one of ordinary skill in the art is 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claim 3 recites the limitation " the side surfaces"  but its parent claim 1 does not require any side surfaces.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations).  
Manabe teaches a porous titanium oxide having rod shape which is straight  (para. [0008], [0105], Fig. 1),   and such titanium oxide being at least 95 wt.% being 
Regarding claim 1,  Manabe does not expressly teach the particles having an oriented growth direction. 
But Manabe already teaches such linear porous titanium oxide material  having at least 95 wt. % being anatase crystal, wherein such material  containing plurality of particles formed titanium oxide being porous nano-rod,  wherein such material is  identical or substantially identical as that of instantly claimed, therefore, identical or substantially identical material having identical or substantially identical oriented growth direction as that of instantly claimed would be associated or expected (see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Regarding claim 2, as for the claimed “linear porous titanium oxide material having a structure of one or more rectangular columns which have flat side surfaces that are perpendicular to each other”,  Manabe already teaches identical or substantially identical linear porous titanium oxide material having identical or substantially single anatase crystal structure as that of instantly claimed, therefore identical or substantially identical a structure of one or more rectangular columns which have flat side surfaces  that are perpendicular to each other as that of instantly claimed would be associated or expected (see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Regarding claim 3,  as for the claimed “side surfaces of the linear porous titanium dioxide material are highly-active anatase phase {100} and {001} crystal planes”, Manabe already teaches identical or substantially identical linear porous titanium oxide In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Regarding claim 8,  as for the claimed “the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction”, Manabe already teaches identical or substantially identical linear porous titanium oxide material having identical or substantially single anatase crystal structure as that of instantly claimed, therefore identical or substantially identical the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction as that of instantly claimed would be associated or expected (see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Claim 4 and 5 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations).  
Regarding claim 4-5, Manabe further teaches the average length of the titanium oxide being more preferably 20 um or less (para. [0018], while the diameter being particularly 1  to 500 nm (para. [0008],  example 1, [0105]).  Manabe disclosed titanium oxide length and diameter overlap with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claim 2-3 and 8 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided 
Regarding claim 2, In arguendo about Manabe not expressly teaching “the linear porous titanium oxide material having a structure of one or more rectangular columns which have flat side surfaces that are perpendicular to each other”,  Umar teaches mesoporous anatase TiO2 nanostructures having high-energy (001) can be synthesized wherein such material  has one or more rectangular columns which have flat side surfaces that have flat side surfaces that are perpendicular to each other (page 398 last para., Fig. 11). 
It would have been obvious for one of ordinary skill in the art to adopt mesoporous titanium dioxide material having a structure of one or more rectangular columns which have flat sides surfaces that are perpendicular to each other as shown by Umar et al. for help producing a mesoporous titanium dioxide having desired high energy facet {001} for high photocatalytic applications as suggested by Umar et al. (page 397 2nd para.). 
Regarding claim 3, In arguendo about Manabe not expressly teaching “side surfaces of the linear porous titanium dioxide material are highly-active anatase phase {100} and {001} crystal planes”,  Umar et al teaches anatase mesoporous titanium dioxide material having high energy facet of {100} crystal planes and {001} crystal plane can be produced (bridging page 398 last para.-page 402 first para., Fig. 9, 11, 13) and anatase TiO2 having high energy facet of {100} and {001} can further enhance its photocatalytic performance (page 390 right col.-page 391 3rd para.). 
rd para., page 397 2nd para.)
	Regarding claim 8, Umar et al. already teaches the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction (Fig. 9, Fig. 11 a-d). 
It would have been obvious for one of ordinary skill in the art to adopt mesoporous titanium dioxide material having the long axis of the single crystal of the linear porous dioxide material is oriented in the  {010} direction as shown by Umar et al. for help producing a mesoporous titanium dioxide having desired high energy facet {001} plane as side surface and low energy facet {010} in the long axis for high photocatalytic applications as suggested by Umar et al. (page 397 2nd para., Fig. 9 and Fig. 11 a-d). 
Claim 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Manabe (JP2013/203578A) (for applicant’s convenience, Machine translation has been provided hereof as citations), and  in view of Umar et al. (Advances in porous and high-energy (001)-faceted anatase TiO2 nanostructures, Optical Materials 75 (2018) 390-430)  and Bette (US2011/0143923). 
Manabe in view of Umar et al has been described as above.   Umar et al. already teaches titanium dioxide being mesoporous and pore diameter can be as high as 50 nm (page 401 right col. 2nd para.). 

	It would have been obvious for one of ordinary skill in the art to adopt mesopore size not more than 50 nm as shown by Umar et al for help obtaining a mesoporous anatase TiO2 material with desired photocatalytic performance as suggested by Umar et al (page 390 right col.-page 391 3rd para., page 401 right col. 2nd para.).   It would have been obvious for one of ordinary skill in the art to adopt well-known pore size of 2 to 30 nm as shown by Bette to modify titanium oxide material of Manabe because by doing so can  help obtaining a titanium dioxide material having desired pore size for intended photocatalytic applications.   Furthermore, adopting such well-known pore size for obtaining a desired mesoporous anatase TiO2 material for intended photocatalytic applications would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759